Case 1:21-cv-00165-DLC Document 29-45 Filed 02/23/21 Page 1 of 8




               EXHIBIT SS
               Case 1:21-cv-00165-DLC Document 29-45 Filed 02/23/21 Page 2 of 8
Kadi and Khelfaoui Bulletin of the National Research Centre
https://doi.org/10.1186/s42269-020-00393-x
                                                                           (2020) 44:138
                                                                                                                               Bulletin of the National
                                                                                                                                      Research Centre


 RESEARCH                                                                                                                                            Open Access

Population density, a factor in the spread
of COVID-19 in Algeria: statistic study
Nadjat Kadi*         and Mounia Khelfaoui


  Abstract
  Background: Since November 2019, the world has suffered the disastrous consequences of the COVID-19
  pandemic. No country has been spared either socially or economically. Given the inevitability of the spread of this
  virus, researches have been active to understand and to counteract the factors that anticipate its spread. In this
  research, we endorse population density as a catalyst factor for the proliferation of COVID-19 in Algeria. We are
  interested in the relationship between population density and the spread of COVID-19 in Algerian cities. The latter
  is characterized by a disparity in the concentration of the population according to the geographic location of each.
  Results: The cluster analysis allowed us to isolate the groups of cities with the highest numbers of COVID-19
  infected cases and the highest population densities. The regression models obtained suggest that there is a strong
  correlation between the population density and the number of COVID-19 infections in Algeria. This finding is
  verified by the correlation coefficients. Thus, it is estimated that population density has a positive effect on the
  spread of COVID-19 in the Algerian context during the study period.
  Conclusions: The spread of COVID-19 in Algeria is increasing as the population density increases. Once this factor
  has been demonstrated, the fight against the proliferation of the virus can be thwarted by measures to raise public
  awareness of social distancing in public places namely supermarkets, markets, and cafes.
  Keywords: COVID-19, Population density, Cluster analysis, Correlation, Simple regression analysis, Algeria


Background                                                                              viruses. Several research studies have been questioned on
Throughout history, humanity has encountered many epi-                                  the link between the density of the territories and the
demics that have forever transformed the social, economic,                              current epidemic and which have concluded that the rela-
and architectural life of societies. The primary objective of                           tion is positive in most of the time (Bouda-Olga 2020). As
these transformations is to curb the disease transmission                               well, a study of European countries and the United States
within the population. Investigating the factors that cause                             of America (USA) deduced that population density has a
this epidemic is the priority of the scientific community                               small but substantial effect on the rate of spread of the
and epidemiologists considering the catastrophic human                                  virus. She goes on to argue that there is a significant correl-
deaths and socio-economic effects on the population. Since                              ation of R2 = 0.23 in Europe and R2 = 0.39 in the USA
November 2019, the world has been confronted to the                                     (Babbit et al. 2020). Conversely, other analyses presume
COVID-19 epidemic commonly known as COVID-19. At                                        that the density of the population is not at issue and cannot
the time of writing this article, COVID-19 caused 436,682                               be a determining factor in the proliferation of COVID-19.
deaths and more than 8 million infected cases. The virus                                They present some cities like Singapore, Seoul, Shanghai,
has spread to 213 countries according to the World Health                               and New York as a counter-example because of their con-
Organization. A priori, people’s proximity is the first ad-                             sequent population densities, and whose number of infec-
vanced factor to explain the transmissibility of pandemic                               tions caused by COVID-19 is no different from that of
                                                                                        cities with low urban density. Similarly, an empirical study
* Correspondence: n.kadi@univ-dbkm.dz                                                   in China on data collected for 284 Chinese cities, the results
University of Khemis-Miliana, Khemis Miliana, Algeria

                                        © The Author(s). 2020 Open Access This article is licensed under a Creative Commons Attribution 4.0 International License,
                                        which permits use, sharing, adaptation, distribution and reproduction in any medium or format, as long as you give
                                        appropriate credit to the original author(s) and the source, provide a link to the Creative Commons licence, and indicate if
                                        changes were made. The images or other third party material in this article are included in the article's Creative Commons
                                        licence, unless indicated otherwise in a credit line to the material. If material is not included in the article's Creative Commons
                                        licence and your intended use is not permitted by statutory regulation or exceeds the permitted use, you will need to obtain
                                        permission directly from the copyright holder. To view a copy of this licence, visit http://creativecommons.org/licenses/by/4.0/.
             Case 1:21-cv-00165-DLC Document 29-45 Filed 02/23/21 Page 3 of 8
Kadi and Khelfaoui Bulletin of the National Research Centre   (2020) 44:138                                               Page 2 of 7




do not corroborate the idea that density is a key determin-               X is the independent variable that represents
ant of the risk of transmission of COVID-19. On either                    population density (inhabitants/km2)
hand, the most afflicted cities are those with a relatively low           B is the constant
density of between 5000 and 10,000 inhabitants per km2
(Fang and Wahba 2020).                                                    Then we deduce two models:
  Between supporter and opponent, the density of the
population cannot be discounted in the research of the fac-                Model 1: We use data from all cities to evaluate the
tors of propagation of the diseases and each country must                   relationship and degree of impact of population
focus on this element and all the related variables. For this,              density on the spread of COVID-19 in Algeria;
we propose research on the effect of population density on                 Model 2: In order to prove that population density
the spread of COVID-19 in Algeria. The choice of this fac-                  is a factor in the spread of the virus in Algeria, we
tor is not fortuitous as long as the first instruction to avoid             use data from cities that belong to the coastal region
contamination by this virus is social distancing.                           (which has 25 cities) whose population density is the
                                                                            highest (most of the Algerian population is
                                                                            concentrated on the coast).
Methods
                                                                          We will use the IBM SPSS Statistics 25 to apply these
  – We calculate the population density for each city: it               statistical methods analysis.
    is the number of individuals or inhabitants
    occupying an area of 1 km2 (inhabitants/km2);                       Data
  – To respond to the question of the study, we opted for               Algeria is divided into 48 cities called Wilayas dispatched
    cluster analysis and more precisely the hierarchical                over an area of 2,381,741 km2 (World population pros-
    cluster method (Cornich 2007) in two cases:                         pects 2020), constituting three major regions: coastal cit-
                                                                        ies, high plateau cities, and southern cities. The
                                                                        population density of each region is respectively 274 in-
                                                                        habitants/km2, 70.6 inhabitants/km2, and 2 inhabitants/
  1. To group the cities according to the COVID-19 in-                  km2 (National Statistics Office of Algeria (ONS) 2008). In
     fection rate in order to provide an idea of the spread             addition, the coastal region contains 25 cities, the high
     of the disease and to make comparisons between the                 plateau region is composed of 14, and the Sahara region
     contamination rates of the different cities of Algeria;            consists of 9 cities (Ministry of Interior 2016).
  2. Create clusters of cities according to the rate of                   Description of the various data included in the study:
     COVID-19 infection and population density to
     allow comparisons between communities with the                        The population of each city: the data used are
     highest and lowest rates.                                              extracted from the last population census in Algeria
                                                                            for the year 2008 (National Statistics Office of
                                                                            Algeria (ONS) 2008);
  – We find the Pearson correlation coefficient                            The area of each city: data from the interior
    (Schneider et al. 2010) and the coefficient of                          ministry (Ministry of Interior 2016);
    determination to determine the strength and the                        Number of cases infected with the COVID-19 virus
    nature of the relationship between population                           from the beginning of the epidemic in Algeria from
    density and the number of infected cases, through                       02 March 2020 to 10 June 2020 from the Ministry
    data for 48 cities, then according to geographic                        of Health, Population and Hospital Reform (Ministry
    regions (coast, highlands, and the south);                              of Health and hospital reform of Algeria 2020).
  – We construct a simple linear model (Schneider et al.
    2010) to illustrate the impact of population density                Results
    on the number of cases of COVID-19 infection over                   Until researching the relationship between population
    a period from 02 March 2020 to 10 June 2020. The                    density and the spread of COVID-19 in Algeria, we
    linear model is as follows:                                         propose to give an idea of the classification of cities by
                                                                        number of cases infected with the virus.
  Y = B + aX
  Such as:                                                              Classification of cities according to cases of COVID-19
                                                                        infection in Algeria
  Y is the dependent variable that represents the number                The use of the classification method in data analysis has
  of cases of COVID-19 infection                                        allowed us to classify cities according to the degree of
             Case 1:21-cv-00165-DLC Document 29-45 Filed 02/23/21 Page 4 of 8
Kadi and Khelfaoui Bulletin of the National Research Centre   (2020) 44:138                                             Page 3 of 7




cases infected with the virus in the study period. The re-                – The fourth group: includes the cities of Algiers and
sults obtained are shown in Fig. 1.                                         Blida, with an average of 1227 infected cases.
  Figure 1 shows that the study population of 48 cities
was divided into four groups, namely:                                     The cluster method enabled us to classify cities by
                                                                        cases of COVID-19 and population density for the study
  – The first group: contains the 36 cities with an                     period. The results are illustrated in Fig. 2.
    average of 105 infected cases;                                        Figure 2 shows that the study population of 48 cities
  – The second group: includes 8 cities (Constantine,                   was divided into four groups, namely:
    Tipaza, Aindefla, Bejaia, Ouaragla, Telemcen, Bordj-
    Bouariridj, Medea), with an average of 332 infected                   – First group: contains the 44 cities with an average
    cases;                                                                  population density estimated at 127.64 inhabitants/
  – The third group: comprises the cities of Setif and                      km2 and an average number of COVID-19 cases es-
    Oran, with an average of 679 infected cases;                            timated at 146 cases;




 Fig. 1 Cluster analysis of COVID-19 cases by city
             Case 1:21-cv-00165-DLC Document 29-45 Filed 02/23/21 Page 5 of 8
Kadi and Khelfaoui Bulletin of the National Research Centre      (2020) 44:138   Page 4 of 7




 Fig. 2 Cluster analysis of COVID-19 cases and population density by city
             Case 1:21-cv-00165-DLC Document 29-45 Filed 02/23/21 Page 6 of 8
Kadi and Khelfaoui Bulletin of the National Research Centre       (2020) 44:138                                                             Page 5 of 7




Table 1 Correlation coefficients between population density                     – The fourth group: includes one city of Alger with an
and the COVID-19 cases                                                            estimated population density of 2511.05
Population density      Geographical regions         COVID-19 cases               (inhabitants/km2) and 1166 cases of COVID-19.
(inhabitants/km2)                                    (Coronavirus)
                                                     R           R2           Correlation between population density and COVID-19
                        All the cities               0.711       0.505        cases
                         Coastal region              0.729       0.531        The cluster method has allowed us to isolate the city
                                                                              groups characterized by a high population density num-
                        Highland region              0.482       0.232
                                                                              ber of COVID-19 cases and those with lower population
                        Southern region              0.202       0.041
                                                                              density and cases of COVID-19.
                                                                                So, can we say there is a relation between population
  – The second group: includes the cities of Oran and                         density and COVID-19 spread?
    Constantine with an average population density of                           Indeed, we note from Table 1 the existence of a strong
    407.325 (inhabitants/km2) and an average of 679                           relation between the two variables estimated at 0.711.
    infected cases;                                                           The population density explains the spread of COVID-
  – The third group: comprises one city of Blida an                           19 in Algeria at a rate of 50.50%. The rest of the con-
    estimated population density of 636.79 (inhabitants/                      tamination is explained by other factors: sanitary, social,
    km2) and 1288 cases of COVID-19;                                          and economic. It is also noted that this relation differs




 Fig. 3 Representation of the point cloud of population density, COVID-19 cases, and the straight line of simple regression for all Algerian cities
             Case 1:21-cv-00165-DLC Document 29-45 Filed 02/23/21 Page 7 of 8
Kadi and Khelfaoui Bulletin of the National Research Centre       (2020) 44:138                                                            Page 6 of 7




 Fig. 4 Representation of the point cloud of population density, COVID-19 cases, and the straight line of simple regression for coastal cities



from one region to another. It is significantly strong in                      We note also through Fig. 4 that is a significant effect
the coastal region (R2 = 0.531), marginally less strong in                   at the significance level of 5% of the population density
the high plateau region (R2 = 0.232), and relatively low                     on the increase in infections with COVID-19 because
in the southern region (R2 = 0.041).                                         each time the population density increases by 1 individ-
                                                                             ual/km2, there is an increase in the number of cases of
                                                                             COVID-19 estimated at 0.48 for coastal cities.
The degree of influence of population density on the
propagation of the COVID-19 in Algeria
In order to explain the degree of influence of population                    Discussion
density on the spread of COVID-19 in Algeria, two                            We note from the taxonomic analysis (Figs. 1 and 2) that
clouds of points were created. The first concerns popula-                    the big Algerian cities (Algiers, Blida, Oran, and Setif)
tion density and cases of COVID-19 for all Algerian cit-                     with a high population density are the most affected by
ies (Fig. 3). The second refers exclusively to coastal cities                the COVID-19 epidemic compared to the less populated
(Fig. 4).                                                                    cities. Also, the correlation coefficient indicates the ex-
  Through Fig. 3, we note that is a significant effect at                    istence of a strong correlation between population dens-
the significance level of 5% of the population density on                    ity and the number of cases of COVID-19 in the coastal
the increase in infections with COVID-19 because each                        region, compared with that of the highlands which is less
time the population density increases by 1 individual/                       important.
km2, there is an increase in the number of cases of                             As for the southern region, the relationship between
COVID-19 estimated at 0.48 for all Algerian cities (48                       population density and COVID-19 spread is much
cities).                                                                     lesser.
                  Case 1:21-cv-00165-DLC Document 29-45 Filed 02/23/21 Page 8 of 8
Kadi and Khelfaoui Bulletin of the National Research Centre                 (2020) 44:138                                                                    Page 7 of 7




  We found that population density has a positive effect                               Ministry of Health and hospital reform of Algeria (2020), Available at http://covid1
on increasing the number of cases of COVID-19 virus. As                                    9.sante.gov.dz/ , Downloaded 11th June 2020.
                                                                                       Ministry of Interior (2016), Area of Algeria: classification of stats (departments),
population density increases, the number of infections in-                                 Available at https://www.algerieprofonde.net/villes/wilayas-d-algerie/par-
creases, especially in coastal regions (Figs. 3 and 4).                                    superficie/, Downloaded 11th June 2020.
                                                                                       National Statistics Office of Algeria (ONS) (2008), Available at http://www.ons.dz/
                                                                                           collections/pop1_national.pdf , Downloaded 11th June 2020.
Conclusion                                                                             Schneider A, Hommel G, Blettner M (2010) Linear regression analysis. Dtsch
We deduce from this study that we carried out on the                                       Arztebl Int. Nov; 107(44): 776–782. Published online 2010. Nov 5. https://doi.
                                                                                           org/10.3238/arztebl.2010.0776
spread of the Covid-19 virus in Algeria over the period
                                                                                       World population prospects (2020), Available at https://worldpopulationreview.
02 March 2020 to 10 June 2020 that the higher the                                          com/countries/algeria-population/ Downloaded 11th June 2020.
population density, the closer there is people in public
places, which will increase the spread of the current                                  Publisher’s Note
virus.                                                                                 Springer Nature remains neutral with regard to jurisdictional claims in
                                                                                       published maps and institutional affiliations.
  Therefore, we recommend through this study to take
into account the population density factor and to pro-
vide all necessary measures to protect against the spread
of the virus in Algeria and highlight the cities that have
a high population density. Also, increase awareness of
social distance within the population realizing ad-
equately that it is a very difficult task in our society; it is
accustomed to the proximity inherited by ancestral
traditions.
Abbreviations
R: Correlation coefficient; R2: Coefficient of determination

Acknowledgements
Not applicable.

Authors’ contributions
All authors wrote, read, and approved the final manuscript.

Funding
Not applicable.

Availability of data and materials
The datasets used and/or analyzed during the current study are available
from the corresponding author on reasonable request.

Ethics approval and consent to participate
Not applicable.

Consent for publication
Not applicable.

Competing interests
The authors declare that they have no competing interests.

Received: 16 July 2020 Accepted: 11 August 2020


References
Babbit, D., Garlant, P. and Jonhson, O. (2020). Lived population density and the
    spread of COVID-19. Available at: https://arxiv.org/abs/2005.01167,
    Downloaded 10th June 2020.
Bouda-Olga, O. (2020). La densité favorise-t-elle l’épidémie ? (episode 26).
    Available at : https://blogs.univ-poitiers.fr/o-bouba-olga/2020/04/29/la-
    densite-favorise-t-elle-lepidemie-episode-26/, Downloaded 15th June 2020 .
Cornich, R. (2007). Statistics: cluster analysis, Mathematics learning Sport Center.
    Available at: http://www.statstutor.ac.uk/resources/uploaded/clusteranalysis.
    pdf, Downloaded 15th June 2020.
Fang, W. and Wahba, S. (2020). Urban density is not an enemy in the coronavirus
    fight: evidence from China. World Bank Blogs. Available at: https://blogs.
    worldbank.org/sustainablecities/urban-density-not-enemy-coronavirus-fight-
    evidence-china, Downloaded 10th June 2020.
